Garrison, J.
(dissenting). If Cook v. Barkley, 1 Pen. 169, be assumed to stand for the proposition that the defendant in a libel suit may, in mitigation of damages, show that in making the false defamatory statement he was engaged in the circulation of a current rumor, and if it be admitted that this court would feel bound to adopt this exposition of the law of libel where the publication was not stated to be as of" rumor, the ancient decision would still be devoid of any possible application to the case in hand. No question of the existence of rumors, or of their repetition, is in any aspect before this court, nor was any such matter asked of any witness in the court below; nor was any ruling made or charge given that *361in the remotest degree tended to raise, or even to suggest, any question concerning the currency of rumors or the. admissibility or effect of testimony with respect thereto.
On the contrary, the case was' this: The defendant was the proprietor and publisher of a newspaper whose editorial agent, McCawley, accepted the story about the plaintiff from Collins, a local reporter. Collins had gotten the story from one Woods. At the trial the defendant was permitted to put McCawley on the stand to testify to what Collins told him ; then Collins was allowed to tell what he said to McCawley, and that his informant was one Woods. Woods was then sworn, and asked to give the conversation between Collins and himself about plaintiff. This was objected .to, and;the ruling of the court sustaining the objection to this line of proof constitutes the sole bill of exceptions upon which the reversal of this judgment can rest.
It will be perceived that no question of common rumor .arose, or was at all involved, but that the contention of the defendant was that if Woods, in the course of a conversation with Collins, communicated to him the falsehood against the plaintiff, that circumstance would be relevant testimony in mitigation of the amount of damages the plaintiff should recover. I think it is safe to say that no theory can be suggested upon which this proof could be relevant evidence, and that no authority for its admission for any purpose by any court can anywhere be found.
The course pursued by the trial court was, in my opinion, entirely free from legal error, and the resulting judgment free from any reversible imperfections.
I am instructed by Justices Van Syckel and Magie, and by Judges Taiman and Smith, to say that they concur in the views expressed in this .memorandum.
For affirmance—Garrison, Magie, Van. Syckel, Smith, Talman. 5.
For reversal—The Chancellor, Chief Justice, Gum-mere, Ludlow, Bogert, Brown. 6.